DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-7 are pending.
Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figures 4 and 7 include multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
The drawings are objected to under 37 CFR 1.84(m) for the use of solid black shading areas in Figures 7 and 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards “A bolt connecter that connects two bolts”, however claim 1 goes on to positively recite the bolt(s) in at least lines 6 and 8. The same issue is present in claim 7, with positive recitations of the bolt(s) occurring in at least line 8. It is unclear from the claims if Applicant is intending to claim the sub-combination of just the bolt connector, or if they are attempting to claim the combination of the bolt connector and the two bolts. It appears Applicant 
Claim 1 further recites the limitations “the female screw portion is formed having a larger diameter than an outer diameter of the bolt, and
the spring is formed into a shape in which the spring is in contact with threads of the female screw portion and a male screw portion of the bolt in a state in which the bolt or the high nut is rotated and fastened”. 
When Applicant claims “the bolt” in lines 6, 8, and 9 of the claim, it is unclear if they are referring to only one of the two bolts of line 1, at least one of the two bolts, or both bolts. For the purpose of this action and as best understood by the Examiner, “the bolt” will be interpreted as reading “at least one of the bolts”, and the stated above limitations will be read as “the female screw portion is formed having a larger diameter than an outer diameter of at least one of the bolts; and
the spring is formed into a shape in which the spring is in contact with threads of the female screw portion and a male screw portion of at least one of the bolts in a state in which at least one of the bolts or the high nut is rotated and fastened”.
Claim 2 recites the limitation “the female screw portion has large-diameter portions in which both end-portion sides of the female screw portion are formed to have a larger diameter than an inner side”. The language of claim 2 is unclear and difficult to follow what is being claimed. For the purpose of this action and as best understood by the Examiner, the limitation will be interpreted as reading as “the female screw portion has large-diameter portions at both ends of the female screw portion and an inner portion of the female screw portion has a diameter that is less than a diameter of the large-diameter portions”.
Claim 6 recites the limitation “the high nut is configured by a plurality of high-nut main bodies”. It is unclear from the claim as to how the high nut is “configured by” a plurality of high-nut main bodies, as the word configured is generally used to denote some sort of functional limitation within a claim. Claim 6 further recites “engaging portions that are provided near an upper end portion and near a lower end portion of the high-nut main body, and an engaging tool that is attached to the engaging portion and integrates the plurality of high-nut main bodies”. It is unclear from the claim as to whether engaging portions are provided near upper and lower end portions of only one of the high-nut main bodies, or each of the high-nut main bodies. Further, it is unclear from the claim if a single engaging tool is attached to only one of the engaging portions of the high-nut main bodies, or if there is an engaging tool that is attached to each the upper and lower end portions of the plurality of high-nut main bodies. For the purpose of this action and as best understood by the Examiner, claim 6 will be interpreted as reading as:
“The bolt connector according to claim 1, wherein:
the high nut is comprised of a plurality of high-nut main bodies that are divided in an axial direction;
wherein engaging portions are formed near upper and lower end portions of each high-nut main body of the plurality of high-nut main bodies; and
wherein engaging tools are attached to the engaging portions of each high-nut main body so as to integrate the plurality of high-nut main bodies.
Claim 7 recites the limitation “a misalignment-preventing spring that is partially inserted into the large-diameter portion of the high nut when the bolt is connected to the high nut”. Claim 7 previously states that there are large-diameter portions formed in both end portions of the high nut. It is unclear if the spring is intended to be inserted into only one of the large-diameter portions, at least one of the large-diameter portions, or both large-diameter portions. Further, claim 7 previously recites that the bolt connector connects one bolt and another bolt. As such, it is unclear from the claim as to whether only one of the bolts, at least one of the bolts, or both bolts are connected to the high nut when the spring is partially inserted. For the purpose of this action and as best understood by the Examiner, the interpretation will be interpreted as reading as “a misalignment-preventing spring that is partially inserted into at least one of the large-diameter portions of the high nut when at least one of the bolts is connected to the high nut”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brantley (US 5,782,078) in view of Grubert et al. (US 2009/0317209).
Regarding claim 1, Brantley (Fig. 1-2) of a bolt connector (10) that connects two bolts (22, 24), the bolt connector comprising:
a high nut (16) that includes a female screw portion (central bore 38 comprising tapered portions 48 and threaded portions 34, 36);
the female screw portion is formed having a larger diameter than an outer diameter of at least one of the bolts (tapered portions 48 have a larger diameter than an outer diameter of the bolts 28);
wherein the female screw portion has threads (34, 36) and wherein at least one of the bolts has a male screw portion (both bolts can be seen to have threaded male screw portions 28).
Brantley does not explicitly disclose wherein a spring is partially inserted into the female screw portion, nor wherein the spring is formed into a shape in which the spring is in contact with threads of the female screw portion and a male screw portion of at least one of the bolts in a state in which at least one of the bolts or the high nut is rotated and fastened.
Grubert (Fig. 1-15) teaches of a bolt (10) which is received in a threaded female screw portion (8) of a component (4; see [0029] stating ‘8’ represents threads of the component), wherein the bolt comprises a spring (18) that is in contact with threads (16) of a male portion (14) of the bolt and threads of the female screw portion such that the spring is formed into a shape during a state in which the bolt is rotated and fastened (as seen within the fastening process shown between Fig. 1-4), and wherein the spring is used to strengthen the threads of the female screw portion (see [0030]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brantley with the teachings of Grubert, to have the bolts comprise a spring that is in contact with the threads of the male screw portion of the bolts as a means to strengthen the threads of the female screw portion. In doing so, the spring will be formed into a shape when it is in contact with the threads of female screw portion and a male screw portion of the bolt in a state in which the bolt is rotated and fastened. Further, the spring will be partially inserted within the female screw portion based upon the desired depth of the bolts when they are joined with the high nut.
Regarding claim 2, Brantley, as modified by Grubert, further teaches wherein the female screw portion has large-diameter portions (tapered portions 48 of Brantley) at both ends of the female screw portion (as seen in Fig. 1 of Brantley) and an inner portion (threaded portions 34, 36 of Brantley) of the female screw portion has a diameter that is less than a diameter of the large-diameter portions (as seen within the figures of Brantley).
Regarding claims 3, Brantley, as modified by Grubert, further teaches wherein the spring has a cross-sectional shape that is substantially rhombic (see spring 18a in Fig. 9 of Grubert; see [0049] of where Grubert discusses the spring having a diamond, i.e. rhombic, cross-sectional shape).
Regarding claim 5, Brantley, as modified by Grubert, further teaches wherein the high nut is a turnbuckle (being that a turnbuckle is known to be a coupling with female screw threads that is used to connect two rods lengthwise and to regulate their length, the high nut serves this functionality by having female screw threads 34, 36 and regulating the length of the bolts 22, 24 based upon their desired depth within the high nut).
Regarding claim 7, Brantley (Fig. 1-2) discloses of a bolt connector (10) that connects one bolt (22) and another bolt (24) in a linear state (see Fig. 1), the bolt connector comprising:
a high nut (16) that has large diameter portions (48) near both end portions (as seen in Fig. 1) and a small-diameter portion (see Annotated Fig. 1 below, small diameter portion comprises threaded female screw portions) in a center portion (it can be seen that the small-diameter portion is in a center portion of the high nut) that communicates to the large-diameter portions (as seen in the figures), in which a female screw portion is formed in at least the small diameter portion (female threaded screw portions 34, 36 threads can be seen to be formed in the small-diameter portion).

    PNG
    media_image1.png
    643
    278
    media_image1.png
    Greyscale

Annotated Figure 1
Brantley does not explicitly disclose wherein a misalignment-preventing spring is partially inserted into at least one of the large-diameter portions of the high nut when at least one of the bolts is connected to the high nut.
Grubert (Fig. 1-15) teaches of a bolt (10) which is received in a threaded female screw portion (8) of a component (4; see [0029] stating ‘8’ represents threads of the component), wherein the bolt comprises a spring (18) that is in contact with threads (16) of the bolt, wherein the spring is used to strengthen the threads of the female screw portion (see [0030]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brantley with the teachings of Grubert, to have the bolts comprise a spring that is in contact with threads of the bolts as a means to strengthen the threads of the female screw portion when the bolts are connected with the high nut. In doing so, a misalignment-preventing spring would be provided in at least one of the large-diameter portions of the high nut and further, the spring will be partially inserted within the one of the large-diameter portions based upon the desired depth of the bolts when they are connected with the high nut.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brantley in view of Grubert as applied to claim 1 above, and in further view of Unsworth et al. (US 6,276,883; hereinafter Unsworth).
Regarding claim 4, Brantley nor Grubert explicitly disclose wherein the spring has a cross-sectional shape that is substantially teardrop-shaped or fan-shaped.
Unsworth (Fig. 1-7) teaches of a similar bolt (4) that is received in a cavity of a component (9), wherein the bolt comprises a spring (1) that is in contact with threads (5) of the bolt, and wherein the spring has a cross-sectional shape that is substantially teardrop-shaped (as can be seen within Fig. 1, 3, 5-7; see Col. 9 lines 20-25 specifying the cross-section being in the shape of a cam, i.e. teardrop-shaped), wherein the teardrop shape of the spring assists in maintaining the bolt within the center of the cavity of the component (see Col. 11 lines 18-21).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brantley with the teachings of Unsworth, to have the spring have a cross-sectional shape that is substantially teardrop-shaped, as in doing so would assist in maintaining the bolts within the center of the female screw portion of the high nut.
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 5,193,932) in view of Grubert.
Regarding claim 1, Wu (Fig. 1-5) discloses of a bolt connector that connects two bolts (30), the bolt connector comprising:
a high nut (10) that includes a female screw portion (see Annotated Fig. 2 below);
the female screw portion is formed having a larger diameter than an outer diameter of at least one of the bolts (as is the case in order for the bolts to be joined within the female screw portion as seen in Fig. 3);
wherein the female screw portion has threads (11) and wherein at least one of the bolts has a male screw portion (bolt bolts have threaded male screw portions 32).

    PNG
    media_image2.png
    234
    360
    media_image2.png
    Greyscale

Annotated Figure 2
Wu does not explicitly disclose wherein a spring is partially inserted into the female screw portion, nor wherein the spring is formed into a shape in which the spring is in contact with threads of the female screw portion and a male screw portion of at least one of the bolts in a state in which at least one of the bolts or the high nut is rotated and fastened.
Grubert (Fig. 1-15) teaches of a bolt (10) which is received in a threaded female screw portion (8) of a component (4; see [0029] stating ‘8’ represents threads of the component), wherein the bolt comprises a spring (18) that is in contact with threads (16) of a male portion (14) of the bolt and threads of the female screw portion such that the spring is formed into a shape during a state in which the bolt is rotated and fastened (as seen within the fastening process shown between Fig. 1-4), and wherein the spring is used to strengthen the threads of the female screw portion (see [0030]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wu with the teachings of Grubert, to have the bolts comprise a spring that is in contact with the threads of the male screw portion of the bolts as a means to strengthen the threads of the female screw portion. In doing so, the spring will be formed into a shape when it is in contact with the threads of the female screw portion and a male screw portion of the bolt in a state in which the bolt is rotated and fastened. Further, the spring will be partially inserted within the female screw portion based upon the desired depth of the bolts when they are joined with the high nut.
Regarding claim 2, Wu, as modified by Grubert, further teaches wherein the female screw portion has large-diameter portions at both ends of the female screw portion and an inner portion of the female screw portion has a diameter that is less than a diameter of the large-diameter portions (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    432
    521
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 3, Wu, as modified by Grubert, further teaches wherein the spring has a cross-sectional shape that is substantially rhombic (see spring 18a in Fig. 9 of Grubert; see [0049] of where Grubert discusses the spring having a diamond, i.e. rhombic, cross-sectional shape).
Regarding claim 5, Wu, as modified by Grubert, further teaches wherein the high nut is a turnbuckle (being that a turnbuckle is known to be a coupling with female screw threads that is used to connect two rods lengthwise and to regulate their length, the high nut surfaces this functionality by having female screw threads 11 and regulating the length of the bolts 30 based upon their desired depth within the high nut).
Regarding claim 6, Wu, as modified by Grubert, further teaches wherein:
	the high nut is comprised of a plurality of high-nut main bodies (see Annotated Fig. 4 below) that are divided in an axial direction (via slits 13 of Wu);
	wherein engaging portions (see Annotated Fig. 3) are formed near upper and lower end portions of each high-nut main body of the plurality of high-nut main bodies; and
	wherein engaging tools (20) are attached to the engaging portions of each high-nut main body so as to integrate the plurality of high-nut main bodies (as seen within Fig. 4 of Wu).

    PNG
    media_image4.png
    318
    390
    media_image4.png
    Greyscale

Annotated Figure 4
	Regarding claim 7, Wu (Fig. 1-5) discloses of a bolt connector that connects one bolt and another bolt in a linear state (see bolts 30 joined in a linear state in Fig. 3), the bolt connector comprising:
	a high nut (10) that has large-diameter portions near both end portions (see Annotated Fig. 3) and a small-diameter portion in a center portion (see inner portion in Annotated Fig. 3) that communicates to the large-diameter portions (as seen in the figures), in which a female screw portion is formed in at least the small-diameter portion (see female screw portion in Annotated Fig. 2; it can be seen the female screw portion is formed in at least the small-diameter portion).
	Wu does not explicitly disclose wherein a misalignment spring is partially inserted into one of the large-diameter portions of the high nut when at least one of the bolts is connected to the high nut.
Grubert (Fig. 1-15) teaches of a bolt (10) which is received in a threaded female screw portion (8) of a component (4; see [0029] stating ‘8’ represents threads of the component), wherein the bolt comprises a spring (18) that is in contact with threads (16) of the bolt, wherein the spring is used to strengthen the threads of the female screw portion (see [0030]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wu with the teachings of Grubert, to have the bolts comprise a spring that is in contact with threads (see 32 of Wu) of the bolts as a means to strengthen the threads of the female screw portion when the bolts are connected with the high nut. In doing so, a misalignment-preventing spring would be provided in at least one of the large-diameter portions of the high nut and further, the spring will be partially inserted within one of the large-diameter portions based upon the desired depth of the bolts when they are connected with the high nut.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Grubert as applied to claim 1 above, and in further view of Unsworth.
Regarding claim 4, Wu nor Grubert explicitly disclose wherein the spring has a cross-sectional shape that is substantially teardrop-shaped or fan-shaped.
Unsworth (Fig. 1-7) teaches of a similar bolt (4) that is received in a cavity of a component (9), wherein the bolt comprises a spring (1) that is in contact with threads (5) of the bolt, and wherein the spring has a cross-sectional shape that is substantially teardrop-shaped (as can be seen within Fig. 1, 3, 5-7; see Col. 9 lines 20-25 specifying the cross-section being in the shape of a cam, i.e. teardrop-shaped), wherein the teardrop shape of the spring assists in maintaining the bolt within the center of the cavity of the component (see Col. 11 lines 18-21).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wu with the teachings of Unsworth, to have the spring have a cross-sectional shape that is substantially teardrop-shaped, as in doing so would assist in maintaining the bolts within the center of the female screw portion of the high nut.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678